DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “Techniques are disclosed…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uffman, et al., Design of an MR-Compatible Piezoelectric Actuator for MR Elastography, Concepts in Magnetic Resonance, Bd. 15, Nr. 4, pp. 239-254, December 1, 2001. (Note: The following rejection corresponds to the European Search Report for Application No. 19173755.0).
Regarding claim 1, Uffman discloses “a magnetic resonance imager including a main magnet, gradient coil circuitry, and radio- frequency (RF) coil circuitry (page 241: Methods: MRE System); and an elastography device including a vibration applicator (Fig. 1: actuator), the vibration applicator including a vibration generator and a coupler configured to couple the elastography device to the magnetic resonance imager (Fig. 3, coupling plate), wherein the elastography device includes a driver configured to generate a drive moment for the vibration generator, and wherein the driver is magnetic resonance compatible (page 241, 1st column, 3rd paragraph 3: fully MR compatible an suitable for MRE).”
Regarding claim 2, Uffman discloses “wherein the driver is magnetic resonance compatible by neither (i) influencing a magnetic resonance measurement performed by the by the magnetic resonance imager, nor (ii) interacting with a magnetic field, a gradient field, or a radio-frequency field generated by the magnetic resonance imager.” (page 241, 1st column, 3rd paragraph 3: fully MR compatible an suitable for MRE)
Regarding claim 3, (page 241, 1st column, 3rd paragraph 3: fully MR compatible an suitable for MRE).” discloses “wherein the driver comprises a piezo driver.” (page 241, 2nd paragraph: piezoelectric actuator)
Regarding claim 4, Uffman discloses “wherein the driver is arranged within the vibration applicator.” (Figures 1 and 2)
Regarding claim 5, Uffman discloses “wherein the driver is arranged within the coupler.” (Fig. 3)
Regarding claim 6, Uffman discloses “wherein the elastography apparatus includes a force transmission element configured to transmit a drive moment generated by the driver to the vibration generator.” (Fig. 2)
Regarding claim 7, Uffman discloses “wherein the drive transmission element comprises a transmission shaft.” (Fig. 2)
Regarding claim 8, Uffman discloses “wherein the drive transmission element includes a flexible transmission shaft.” (Fig. 2)
Regarding claim 9, Uffman discloses “wherein the coupler includes a connector element that is compatible with a coil connector element of the magnetic resonance imager for receiving a coil connector of a local RF coil associated with the magnetic resonance imager.” (page 241: Methods: MRE system)
Regarding claim 10, Uffman discloses “wherein the elastography apparatus includes an electrical connection between the coupler and the vibration applicator.” (Fig. 3)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kolipaka, et al. (US 2017/0332937) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Sack, et al. (US 2016/0274210) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Ehman, et al. (US 9,149,204) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Vernickel, et al. (US 2015/0241540) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Glaser, et al. (US 8,971,602) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Kolipaka, et al. (US 2013/0303882) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Tadano, et al. (US 2013/0239690) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible. 
Ehman, et al. (US 8,508,229) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Chen, et al. (US 2012/0259201) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Ehman, et al. (8,281,663) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Sack, et al. (US 2011/0006767) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Li (US 2008/0255444) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Ehman (US 5,977,770) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.
Ehman, et al. (US 5,825,186) teaches magnetic resonance elastography apparatus that includes a MRI imager, an elastography device that includes a driver that is magnet resonance compatible.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
April 27, 2022